             Case 1:21-cr-00161-CM Document 50 Filed 08/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


               -v-

DAR WIN HIERRO-CLASE,

                       Defendant.

                                                                             l


                  ORDER ACCEPTING THE PLEA ALLOCUTIO
                                                                             I
                                                                          BEFORE
                                                                             l
                            A U.S. MAGISTRATE JUDGE                          1

                                                                             i
McMahon, C.J.:                                           ·                   I                        !
        On May 24, 2021, United States Magistrate Judge Barbara         i·  Joses, presided over the!
plea allocution in the above captioned matter and reported and re om!rnended that rhe named:
defendant's plea of guilty be accepted. The Court having reviewed th tdnscript of the llocution,t
the charging papers, and all other pertinent parts of the record, finds ttat !he plea accor s with the!1
requirements of Rule 11 of the Federal Rules of Criminal Procedu e. Accordingly, the Court1
adjudges defendant guilty of the offense(s) to which the guilty plea wls offered. The Clerk is
directed to enter the plea.                                                  ·

August 16, 2021                                       /)'         ?.1        I
                                                     [~Rb-               ! -----
                                                              District C urt :Judge
                                                                             j
                                                                             1

                                                                             1
                                                                             I
                                                                             l
                                                                             I
                                                                             1
                                                                             l
                                                                             I
